Exhibit 10.1

AMENDMENT NO. 2

DATED AS OF MAY 22, 2012

TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

DATED AS OF SEPTEMBER 29, 2010

This AMENDMENT NO. 2 (this “Amendment”), dated as of May 22, 2012, to the Second
Amended and Restated Loan Agreement, dated as of September 29, 2010 (as amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”), is made by and among G&K Receivables Corp., a Minnesota corporation
(“Borrower”), G&K Services, Inc., a Minnesota corporation, in its capacity as
the initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, “Servicer”), SunTrust Bank (together with
its successors and permitted assigns, “Lender”), SunTrust Bank, a Georgia
banking corporation, as letter of credit issuer (in such capacity, the “LC
Issuer”) and SunTrust Robinson Humphrey, Inc., a Tennessee corporation, as agent
and administrator for Lender (in such capacity, together with its successor and
assigns in such capacity, “Administrator”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Loan Agreement.

BACKGROUND

A. The parties hereto have previously entered into and are currently parties to
the Loan Agreement.

B. The parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Amendments to the Loan Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Loan Agreement is hereby
amended as follows:

(a) Clause (b) of the defined term “Interest Period” set forth in Section 1.1 of
the Loan Agreement is hereby amended and restated and as so amended and restated
shall read as follows:

(b) with respect to any Alternative Rate Allocation while the LIBOR Rate is
applicable thereto, (i) initially, the period commencing on the date of the
initial establishment of such Allocation and ending on the last day of the
calendar month in which such Allocation was initially established, and
(ii) thereafter,



--------------------------------------------------------------------------------

each period commencing on (and including) the first day of a calendar month and
ending on the last day of such calendar month (or, if the LIBOR Rate becomes
unavailable prior to such following Scheduled Interest Payment Date, the first
day of an Interest Period described in clause (a) above with respect to the same
allocation);

(b) The defined term “Liquidity Premium” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety

(b) Section 3.1(b) (Interest Rates) of the Loan Agreement is hereby amended by
deleting the words “Liquidity Premium” appearing therein and inserting the words
“Applicable Margin” in lieu thereof.

Section 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:

(a) Administrator shall have received counterparts of this Amendment duly
executed by each party hereto;

(b) Administrator shall have received a fully executed Assignment and Assumption
Agreement; and

(c) Administrator shall have received a fully executed Eighth Amended and
Restated Fee Letter.

Section 3. Reference to and Effect on the Loan Agreement. Upon the effectiveness
of this Amendment, (i) Borrower and Servicer each hereby reaffirms all
covenants, representations and warranties made by it in Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and (ii) each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be, and any references to the Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be, a reference to the Loan Agreement as amended
hereby.

Section 4. Expenses. Borrower hereby reaffirms its obligations under
Section 15.4 of the Loan Agreement to pay all costs and expenses (including,
without limitation, the reasonable fees and expenses of counsel) incurred by the
LC Issuer, the Administrator, the Lender, each Liquidity Bank, each Credit Bank
and Servicer in connection with the preparation, execution and delivery of this
Amendment and the agreements and instruments related hereto.

 

-2-



--------------------------------------------------------------------------------

Section 5. Effect. Except as otherwise amended by this Amendment, the Loan
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.

Section 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 7. Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE SECURITY INTERESTS OF ADMINISTRATOR, FOR THE BENEFIT OF
THE SECURED PARTIES.

Section 8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original but all of
which shall constitute together but one and the same agreement.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

G&K RECEIVABLES CORP.,

    as Borrower

By:   /s/ Jeffrey L. Wright   Name:   Jeffrey L. Wright   Title:   Executive
Vice President and Chief Financial Officer

G&K SERVICES, INC.,

    as Initial Servicer

By:   /s/ Jeffrey L. Wright   Name:   Jeffrey L. Wright   Title:   Executive
Vice President and Chief Financial Officer

Signature Page

to

Amendment No. 2 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------

SUNTRUST BANK,

    as Lender

By:   /s/ Jason Meyer   Name:   Jason Meyer   Title:   First Vice President

Signature Page

to

Amendment No. 2 to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as

    Administrator

By:   /s/ Kelli Dobson   Name:   Kelli Dobson   Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as LC Issuer By:   /s/ Jason Meyer   Name:   Jason Meyer   Title:
  First Vice President